Citation Nr: 0601954	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-07 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, including as secondary to a service-connected 
bilateral foot disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an August 2002 decision by the RO in 
Hartford, Connecticut that, in pertinent part, denied service 
connection for a left knee disability and a left hip 
disability.  This case also comes to the Board on appeal from 
a February 2004 rating decision which denied service 
connection for a right knee disability.  

In its August 2002 rating decision, the RO denied the claim 
for service connection for a left knee disability on the 
basis that new and material evidence had not been received.  
In its February 2004 Statement of the Case, the RO 
characterized the issue on appeal as entitlement to service 
connection for a left knee disability.  Although the RO 
apparently determined that new and material evidence was 
presented to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In a March 2005 rating decision, the RO granted service 
connection for tinnitus and hearing loss.  The veteran did 
not appeal for a higher rating for hearing loss, and thus 
this issue is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 2002).  By 
a statement dated in April 2005, the veteran said he wanted 
separate 10 percent ratings for tinnitus in each ear.  By a 
letter to the veteran dated in December 2005, the RO informed 
him that it was processing his disagreement regarding this 
issue.  As this issue is being addressed by the RO and is not 
ripe for appellate review by the Board, it is referred to the 
RO for appropriate action.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2005). 

In November 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

FINDINGS OF FACT

1.  In an unappealed January 1986 decision, the RO denied 
service connection for a left knee disability, on both a 
direct and secondary basis.  Some of the evidence received 
since that time is neither cumulative nor redundant, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

2.  A left knee disability was first manifest several years 
after service, was not caused or worsened by any incident of 
service, and was not caused or worsened by a service-
connected disability.

3.  A right knee disability was first manifest several years 
after service and was not caused or worsened by any incident 
of service.

4.  A left hip disability was first manifest several years 
after service, and was not caused or worsened by a service-
connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  A left knee disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2005).

3.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

4.  A left hip disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in June 2002 and September 
2003, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as Statements 
of the Case (SOCs) dated in February 2004, October 2004, and 
March 2005, and a March 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOCs included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as his written and 
oral statements.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

The veteran's service-connected disabilities include a 
bilateral foot disability, characterized as weak foot, 
symptomatic, bilateral, residuals of fractures of the distal 
phalanx of the first and second toes of the left foot, with 
pes planus.  He is also service-connected for hearing loss, 
tinnitus, and lipomas of the thighs, arms and back.

The service medical records are entirely negative for a knee 
or hip injury, and are negative for a diagnosis of a chronic 
knee or hip disability.  On separation medical examination in 
December 1945, no musculoskeletal defects were noted, other 
than pes planus.

The first post-service medical evidence of a knee disability 
is dated in 1985.  A report of an examination performed by 
Dr. Brovender dated in November 1985 reflects that the 
veteran reported that he injured his left foot during 
service.  He said that as time passed he had pain in both 
knees.  In 1967, he reportedly underwent a medial 
meniscectomy.  The diagnosis was early osteoarthritis of the 
left knee.  Dr. Brovender opined that because of his medial 
meniscectomy and perhaps the way he was walking he was 
developing arthritis in his left knee.  An attached attending 
physician's statement dated on the same day from the same 
physician reflects a diagnosis of osteoarthritis of both 
knees.

In a January 1986 rating decision, the RO denied service 
connection for a left knee disability, including as secondary 
to a service-connected foot disability.  The veteran was 
notified of this decision and he did not appeal.

By a statement received in April 2002, the veteran contended 
that he injured his left knee during service, and that he 
currently had a left knee disability.  He contended that he 
had a left hip disability due to his service-connected 
disabilities.

In July 2002, the RO received a photocopy of the veteran's 
problem list from his private physician, part of the Norwalk 
Medical Group.  The list reflects treatment for various 
medical conditions, and the dates that they were first noted.  
The list notes arthritis of the shoulders and spine, but does 
not reflect a knee disability.  

By a letter dated in July 2002, S. Novack, MD, of the Norwalk 
Medical Group, summarized his rheumatology consultation 
regarding the veteran.  He noted that the veteran reported 
that he had knee problems since 1942, during military 
service.  He also complained of neck discomfort, left hip 
discomfort, and left lateral discomfort.  On examination, the 
knees appeared to be normal, and there was slightly decreased 
motion of both hips, left more than right.  A report of a 
July 2002 X-ray study reflects a diagnostic impression of 
mild osteoarthritis of the knees.  A July 2002 X-ray study of 
the pelvis showed unremarkable bony structures, and the joint 
spaces were preserved.

At a November 2004 RO hearing, the veteran testified that he 
was riding in an Army truck that was carrying pallets.  He 
stated that the truck went over a pothole and the pallets 
shifted, pushing his knees against a bench and injuring them.  
He reported that he was treated for this injury for about a 
month, and then sent on furlough for two weeks.  He believed 
he was treated for the injury at a first aid station.  He 
testified that he did not seek medical treatment for a knee 
disability until he saw Dr. Novack, two years ago.  He 
contended that his left knee disability was incurred in 
service, and that his service-connected foot disability 
caused his current left hip disability.

By a letter dated in November 2004, a private physician, J. 
C. Reisch, MD, gave the following statement. 

There might definitely be a relationship 
between [the veteran's] left foot problem 
and his discomfort of his knees & left 
hip.  If one part of the body causes 
discomfort, the patient often changes his 
positioning or gait so as to favor the 
painful area.  This can over-work another 
part of the body, thus leading to 
discomfort in the other area.

By a letter dated in January 2005, Dr. Reisch stated as 
follows.

It is unclear whether there is a 
relationship between [the veteran's] left 
foot problem and his knee and left hip 
disability.  Oftentimes, when one part of 
the body is in pain or weak, favoring 
that body part can actually negatively 
affect another area of the body.  On the 
other hand, [the veteran] has had 
arthritis.  It is very possible that he 
has developed arthritis in the newly 
affected area in question.

Analysis

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. 
§ 3.310.  In addition, secondary service connection may also 
be established 
when there is aggravation of a veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

New and Material Evidence to Reopen a Claim for Service 
Connection for a Left Knee Disability 

The veteran claims service connection for bilateral knee 
disabilities which he asserts were incurred during military 
service.  He contends that he injured both knees during 
service at Camp Tyson in Tennessee.  

An RO decision in January 1986 denied service connection for 
a left knee disability, on both a direct basis and as 
secondary to a service-connected foot disability.  As this 
decision was not appealed, it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since 
then, and if so reopened, the claim will be reviewed on a de 
novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In April 2002, the veteran applied to reopen the previously 
denied claim for service connection for a left knee 
disability.  As applicable to the present appeal, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the unappealed 1986 RO decision, the veteran's 
service medical records from his active duty, and a few post-
service medical records, were available.  In brief, these 
records showed that service medical records are negative for 
a left knee injury or disability.  A left knee disability was 
not shown until 1985, many years after service, at which time 
a private doctor diagnosed osteoarthritis of the left knee.  

Additional evidence received since the RO's 1986 decision 
includes letters dated in November 2004 and January 2005 from 
Dr. Reisch.  Her letters are new, as they were not previously 
on file.  The letters collectively opine that it is possible 
that there is a relationship between the veteran's current 
left knee disability and his service-connected foot 
disability.  Accordingly, the Board finds that the letters 
are material evidence as they raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The Board concludes that new and material evidence has been 
submitted since the 1986 RO decision.  Thus the claim for 
service connection for a left knee disability is reopened.

Service Connection for a Bilateral Knee Disability 

Service medical records are entirely negative for an injury 
to either knee, and are negative for a chronic knee 
disability.  Post-service medical records are negative for a 
knee disability of either knee until 1985, approximately 40 
years after separation from service.  Reportedly, the veteran 
had a medial meniscectomy of the left knee in 1967, but there 
are no medical records of this procedure.

There is no medical evidence linking any current knee 
disability with military service, and thus service connection 
is not warranted for a left or right knee disability on a 
direct basis.  Hickson, supra.  Moreover, arthritis of the 
knees was not manifested to a compensable degree within the 
first year after separation from service.  Hence, service 
connection is not warranted on a presumptive basis for 
osteoarthritis of either knee.  38 C.F.R. §§ 3.307, 3.309.

Although Dr. Reisch opined in November 2004 that it is 
possible that the veteran's left knee disability is related 
to his service-connected foot disability, she subsequently 
opined that it is unclear whether there was a relationship.  
The Board finds that Dr. Reish's statements are equivocal as 
they do not provide a positive link between the veteran's 
service-connected foot disability and his left knee 
disability.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The evidence does not reflect, and the veteran does not 
contend, that his current bilateral knee disability is 
related to any of his other service-connected disabilities.

The veteran has asserted that he incurred a bilateral knee 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his knee disability began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999). 

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Secondary Service Connection for a Left Hip Disability

The veteran contends that he has a left hip disability due to 
his service-connected bilateral foot disability.  The 
evidence does not reflect, and the veteran does not contend, 
that his current left hip disability is related to any of his 
other service-connected disabilities.

The first post-service medical evidence of a left hip 
disability is dated in July 2002, when Dr. Novack noted 
decreased motion of the hips.  He did not diagnose a left hip 
disability, and an X-ray study was negative.  In November 
2004, Dr. Reisch noted that the veteran had left hip 
discomfort, and in January 2005, she indicated that he had a 
left hip disability, although she did not specifically 
identify the disability.

The evidence does not reflect that any current left hip 
disability is due to, the result of, or aggravated by his 
service-connected foot disability.  See 38 C.F.R. § 3.310(a); 
Allen, supra.

Although Dr. Reisch has opined that it is possible that the 
veteran's left hip disability is related to his service-
connected foot disability, she has also opined that it is 
unclear whether there is a relationship.  The Board finds 
that Dr. Reish's statements are equivocal as they do not 
provide a positive link between the veteran's service-
connected foot disability and his left hip disability.  
Beausoleil, supra.

The veteran has asserted that he incurred a left hip 
disability as a result of his service-connected foot 
disability.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a left hip disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The application to reopen a claim for service connection for 
a left knee disability is granted.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Secondary service connection for a left hip disability is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


